Vanguard Target Retirement 2065 Fund Supplement to the Prospectus Dated April 17, 2017 Vanguard Target Retirement 2065 Fund is not presently available for investment. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS TRF65 042017 Vanguard Institutional Target Retirement 2065 Fund Supplement to the Prospectus Dated April 17, 2017 Vanguard Institutional Target Retirement 2065 Fund is not presently available for investment. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PSI TRF65 042017 Vanguard Chester Funds Supplement to the Statement of Additional Information Dated April 17, 2017 Vanguard Target Retirement 2065 Fund and Vanguard Institutional Target Retirement 2065 Fund are not presently available for investment. © 2017 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. SAI TRF65 042017
